Citation Nr: 1014583	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for bipolar disorder. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to 
February 1991.  The Veteran also had additional periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) in the Air Force Reserves from March 
1991 to April 1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In August 2008, the Veteran had an informal conference with a 
Decision Review Officer (DRO).  A report of this conference 
is of record.

Additional evidence was submitted by the Veteran in September 
2009, following certification of the appeal to the Board.  
The Veteran did not provide a waiver of RO consideration of 
the evidence.  See 38 C.F.R. § 20.1304(c) (2009).  The 
additional evidence, which consists of lay statements written 
by the Veteran's spouse with attachments, asserts contentions 
that were previously considered by the RO.  Therefore, the 
Board finds that referral to the RO for initial review is not 
required.  38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for bipolar 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	By an unappealed October 1998 rating decision, the RO 
denied the Veteran's claim for service connection for bipolar 
disorder because there was no diagnosis during active duty 
and no nexus between the current bipolar disorder and 
service.  

2.	Evidence received subsequent to the October 1998 RO 
decision is evidence not previously submitted to the RO, 
relates to an unestablished fact necessary to substantiate 
the claim and presents a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.	The February 1998 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for bipolar disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

For reasons explained in greater detail below, the Board 
finds the Veteran's claim to be reopened by way of the 
submission of new and material evidence.  Thus, with respect 
to the request to reopen the Veteran's previously disallowed 
claim, the Board finds that any possible errors on the part 
of VA that may exist in fulfilling its duties under the VCAA 
are rendered moot.

Further, the reopened claim is being remanded to RO for 
additional development. Thus, no discussion regarding VA's 
fulfillment of its duties to notify and assist in the 
reopened claim is necessary.

New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for bipolar disorder.  This claim is based upon 
the same factual basis as her previous claim, which was last 
denied in the October 1998 rating decision that became final.  
As such, it is appropriate for the Board to consider this 
claim as a request to reopen the previously denied claim.  
Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim for 
service connection for bipolar disorder was denied by the RO 
in October 1998 because there no diagnosis in active service 
and no nexus to service.  The Veteran did not appeal this 
decision and the decision became final.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156.  

Although the RO reopened the Veteran's claim to entitlement 
to service connection for bipolar disorder, such a 
determination, is not binding on the Board, and the Board 
must first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the October 1998 decision is the last 
final disallowance with regard to the Veteran's claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the Veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In October 1998, the RO reviewed the service treatment 
records, personnel records, private and VA medical records 
and a July 1998 VA medical examination.  The RO found that 
the Veteran was not diagnosed with bipolar disorder during 
active service and there was no evidence of a nexus between 
bipolar disorder and in-service experiences.  Therefore, the 
RO denied the claim.  

Since the October 1998 RO decision, the Veteran submitted 
evidence including a letter dated in May 2007 from a private 
psychologist.  The psychologist reviewed the medical records, 
interviewed the Veteran and opined that bipolar disorder was 
aggravated by active service.  Another letter dated in June 
2007 from a MSE, LP indicated that it was as likely as not 
that experiences in active service were responsible for the 
expression of the symptoms associated with bipolar disorder.  

Here, the letters submitted in 2007 were new evidence as they 
were not available for review by the RO in October 1998.  
Additionally, as the letters are presumed credible, they are 
material because they relate to whether bipolar disorder is 
etiologically related to service, which was the unestablished 
fact necessary to substantiate the claim for service 
connection.  The letters are not cumulative or redundant of 
the evidence of record at the time of the October 1998 
decision.  Additionally, as the letters related to the 
etiology of bipolar disorder, they raised a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the 2007 letters are both new and material. 

Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim for service 
connection for bipolar disorder is reopened and the Board 
will proceed to evaluate the merits of the claim on the basis 
of all evidence of record.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (the Board is required to decide whether new 
and material evidence has been received preliminarily to 
addressing merits).  This issue is addressed further in the 
Remand portion of this decision.  


ORDER

Having presented new and material evidence, the Veteran's 
claim of entitlement to service connection for bipolar 
disorder is reopened.


REMAND

Service connection may be granted to the Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).

In this case, the Veteran had a psychotic episode while at a 
unit training assembly on July 27, 1995.  Personnel records 
established that the Veteran was on paid inactive duty.  The 
term inactive duty for training (INACDUTRA) is defined, in 
part, as duty, other than full-time duty, under sections 316, 
502, 503, 504, or 505 of title 32 [U. S. Code] or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

With respect to the Veteran's Reserve service, service 
connection may only be granted for disability resulting from 
an injury incurred or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 
3.304.  Service connection is generally not legally merited 
when a disability incurred on INACDUTRA results from a 
disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 
(1993).

In prior adjudications, the RO has not determined if the 
psychotic episode was an "injury" that was incurred or 
aggravated while performing INACDUTRA.  Therefore, the Board 
finds that a remand is necessary to determine if an injury 
was incurred or aggravated in INACDUTRA.  Additionally, the 
Veteran should be given the opportunity to present evidence 
as to what injury was incurred in INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.	After any necessary development deemed 
appropriate, re-adjudicate the issue and 
determine if the episode on July 27, 1995 
was an "injury" incurred or aggravated 
while performing INACDUTRA as required for 
service connection, in light of all 
pertinent evidence and legal authority.

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


